       Case 4:20-cv-05640-YGR Document 669 Filed 05/15/21 Page 1 of 3



 1   ASIM M. BHANSALI (SBN 194925)
     abhansali@kblfirm.com
 2   KWUN BHANSALI LAZARUS LLP
 3   555 Montgomery St., Suite 750
     San Francisco, CA 94111
 4   Telephone: (415) 630-2350

 5   Attorneys for Non-Party
     Google, LLC
 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                               NORTHERN DISTRICT OF CALIFORNIA
 9
                                         OAKLAND DIVISION
10                                                  Case No. 4:20-CV-05640-YGR-TSH
      EPIC GAMES, INC.,
11                                                  DECLARATION OF ASIM M.
                    Plaintiff, Counter-defendant,   BHANSALI IN SUPPORT OF APPLE
12                                                  INC.’S ADMINISTRATIVE MOTION
      vs.                                           TO PARTIALLY SEAL PORTIONS OF
13                                                  THE PARTIES’ TRIAL EXHIBITS AND
                                                    LIVE TRIAL TESTIMONY RELATED
14    APPLE INC.,                                   THERETO (ECF 659)
15                                                  The Honorable Yvonne Gonzalez Rogers
                    Defendant, Counterclaimant.
16                                                  Trial: May 3, 2021
17

18

19

20

21

22

23

24

25

26

27

28
                                                                   Case No. 4:20-cv-05640-YGR-TSH
                                                                     Declaration of Asim M. Bhansali
       Case 4:20-cv-05640-YGR Document 669 Filed 05/15/21 Page 2 of 3



 1             I, Asim M. Bhansali, declare as follows:

 2             1.     I am a member of the State Bar of California and a partner with Kwun Bhansali

 3   Lazarus LLP, counsel of record for non-party Google, LLC. I have personal knowledge of the

 4   matters set forth in this declaration and if called as a witness I could and would testify

 5   competently to them. I submit this declaration in support of sealing portions of proposed trial

 6   exhibit DX-4809 that is a subject of the Motion to Partially Seal Portions of the Parties’ Trial

 7   Exhibits and Live Trial Testimony Related Thereto. filed by Apple Inc., ECF 659.

 8             2.     Exhibit DX-4809, at 4809.001, reflecting Exhibit 53 from the Hitt Rebuttal Report,

 9   contains non-public data on business revenues, including detailed non-public breakdowns of

10   revenue based on internal classifications. Counsel for Apple has informed counsel for Google

11   that this page contains information from a confidential document produced by Google in response

12   to a subpoena, GOOG_APPL_00099394.

13             3.     Google previously submitted a declaration from Andrew Rope, ECF 506-1 at ¶17,

14   to seal the underlying document, GOOG_APPL_00099394, as DX-3584, which the Court

15   granted. In that declaration, a copy of which is attached hereto as Exhibit A, Mr. Rope explained

16   that this document contains non-public data on business revenues, including detailed non-public

17   breakdowns of revenue based on internal classifications, which, if revealed to competitors and

18   potential business counter-parties, could be used to disadvantage Google in marketing and in

19   negotiations.

20             4.      In its Pretrial Order No. 7, ECF 547, at p. 3, line 5, this Court granted in part

21   Google’s request to seal, including sealing GOOG_APPL_00099394, as DX-3584. A copy of the

22   Court’s order is attached hereto as Exhibit B.

23             5.     For the reasons explained in the Rope Declaration, and consistent with the Court’s

24   Pretrial Order No. 7 granting Google’s request to seal GOOG_APPL_00099394, Google

25   respectfully submits that the Court should seal page 4809.001 of Exhibit DX-4809, which reflects

26   data from GOOG_APPL_00099394 that the Court already has ruled should appropriately be

27   sealed.

28
                                                                             Case No. 4:20-cv-05640-YGR-TSH
                                                          1
                                                                               Declaration of Asim M. Bhansali
       Case 4:20-cv-05640-YGR Document 669 Filed 05/15/21 Page 3 of 3



 1          I declare under penalty of perjury that the foregoing is true and correct and that I executed

 2   this declaration on May 15, 2021, in San Francisco, California.

 3

 4
                                                       /s/ Asim M. Bhansali
 5                                                     Asim M. Bhansali
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                         Case No. 4:20-cv-05640-YGR-TSH
                                                      2
                                                                           Declaration of Asim M. Bhansali
